DETAILED ACTION
	This action is in response to the applicant’s reply filed on September 2, 2022. Claims 1-28 are pending and addressed below. 

Response to Amendment
In response to the Applicant’s amendments to the abstract to correct minor typographical errors and remove an implied phrase, the objection to the specification has been withdrawn.
In response to the Applicant’s amendments to claims 17 and 26 to correct minor typographical errors, the objections to claims 17 and 26 have been withdrawn.
In response to the Applicant’s amendment sot claims 7, 16, and 25 to further clarify the claims the rejections of claims 7, 16, and 25 under 35 USC 112(b) have been withdrawn. 
Claims 1, 7, 10, 16-17, 19, and 25-26 are amended. Claims 1-28 are pending and addressed below. 
The new ground of rejection set forth below for claims 1-28 [under 35 U.S.C. § 112, second paragraph, for this particular situation] are necessitated by Applicant’s amendment filed on September 2, 2002. In particular, claims 1, 10, and 19 have been amended to include multiple, new limitations. For these reasons, the present action is properly made final.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1: The recitation of “the motion of the polished rod motion” in line 8 should likely be –the polished rod motion --. 
The recitation of “superposition” in line 10 should likely be –a superposition--. Appropriate correction is required.
The recitation of “a backpressure valve” in line 18 should likely be --the backpressure valve --. Appropriate correction is required.
Claim 10: The recitation of “and operating state” in line 7 should likely be –an operating state--. Appropriate correction is required.
The recitation of “receive” in line 8 should likely be –receiving--. Appropriate correction is required.
The recitation of “use” in line 8 should likely be –using--. Appropriate correction is required.
The recitation of “the motion of the polished rod motion” in line 9 should likely be –the polished rod motion --.
Claim 19: The recitation of “the detect and operating state using a model” should likely be –the detecting one or more operating states is done using a model--.
The recitation of “receive” in line 11 should likely be --receiving--. Appropriate correction is required.
The recitation of “use” in line 11 should likely be --using--. Appropriate correction is required.
The recitation of “the motion of the polished rod motion” in line 12 should likely be –the polished rod motion --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the rod pump having a plunger,  the traveling and standing valves, the surface flow line, a backpressure valve, and a pressure sensor.
The recitation of “fluid” in line 9. There is insufficient antecedent basis for this limitation in the claim.
The recitation of “the downhole pump” in line 10. There is insufficient antecedent basis for this limitation in the claim.  Additionally, a rod pump is previously recited in the claim and it is unclear as to whether “the downhole pump” is referring to the rod pump, as previously recited, or is an entirely separate downhole pump. An additional recitation of “the downhole pump” is in line 14.
The recitation of “the hydrostatic pressure” in line 10. There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to what the hydrostatic pressure is measuring. For example is it measuring a fluid in the wellbore or a gas in the wellbore.
The recitation of “the acoustic pressure” in line 10. There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to what the acoustic pressure is measuring. For example is it measuring a fluid in the wellbore or a gas in the wellbore.
The recitation of “the pump” in line 11 is unclear as to whether this is referring to the “downhole pump” or the “rod pump” both of which are previously recited in the claim. 
The recitation of “the flow leakage” in line 12. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “a plunger” in line 13 is unclear as to whether this is referring to the “pump plunger” as previously recited in the claim or an entirely different plunger. 
The recitation of “the traveling and standing valves”  in line 13. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “calculating the pressure drop across each” in line 14 is unclear as to what “each” is referring to. For the purposes of examination, the Examiner has assumed “each” is referring to the standing and traveling valves.
The recitation of “the rod pump system”  in line 15. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “performing a volume balance to the rod pump system and reservoir fluid “ in line 15 is unclear as to what volume or volumes are being balanced.  
The recitation of “a reservoir fluid”  in line 15. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “surface flow line”  in line 16. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “linking surface flow line via a backpressure valve” in line 16 is unclear as to what the surface flow link is being linked to.
The claim recites “creating a back pressure model” in line 16 and “using backpressure valve model” in line 17.  It is unclear as to whether “a back pressure model” and a “backpressure valve model” are referring to the model or entirely different models. For the purposes of examination, the Examiner has assumed that they are referring to the same mode.
The recitation of “production fluid pressure” in line 17. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “comparing fluid pressure” in line 18 is unclear as to what fluid pressure is being referred to as multiple fluid pressures, such as hydrostatic pressure, acoustic pressure, barrel pressure, etc., fluid, and reservoir fluid are all referred to in the claim. 
Appropriate correction and/or clarification is required. 

Claim 10: Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the rod pump having a plunger,  the traveling and standing valves, the surface flow line, a backpressure valve, and a pressure sensor.
Claim 10 recites the limitation “movement of fluid" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
The recitation of “the downhole pump” in line 10. There is insufficient antecedent basis for this limitation in the claim.  Additionally, a rod pump is previously recited in the claim and it is unclear as to whether “the downhole pump” is referring to the rod pump, as previously recited, or is an entirely separate downhole pump. An additional recitation of “the downhole pump” is in line 14.
The recitation of “the hydrostatic pressure” in line 11. There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to what the hydrostatic pressure is measuring. For example is it measuring a fluid in the wellbore or a gas in the wellbore.
The recitation of “the acoustic pressure” in line 11. There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to what the acoustic pressure is measuring. For example is it measuring a fluid in the wellbore or a gas in the wellbore.
The recitation of “the pump” in line 11 is unclear as to whether this is referring to the “downhole pump” or the “rod pump” both of which are previously recited in the claim. 
The recitation of “the flow leakage” in line 13. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “a plunger” in line 13 is unclear as to whether this is referring to the “pump plunger” as previously recited in the claim or an entirely different plunger. 
The recitation of “the traveling and standing valves”  in line 13. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “calculating the traveling and standing valves” in line 13 is unclear as to what is being calculated. 
The recitation of “calculate the pressure drop across each” in line 14-15 is unclear as to what “each” is referring to. For the purposes of examination, the Examiner has assumed “each” is referring to the standing and traveling valves.
The recitation of “the rod pump system”  in line 15. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “performing a volume balance to the rod pump system and reservoir fluid “ in line 15 is unclear as to what volume or volumes are being balanced.  
The recitation of “reservoir fluid”  in line 15. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “surface flow line”  in line 16. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “linking surface flow line via a backpressure valve” in line 16 is unclear as to what the surface flow link is being linked to.
The claim recites “and create a back pressure model” in line 16 and “use backpressure valve model” in line 17.  It is unclear as to whether “a back pressure model” and a “backpressure valve model” are referring to the model or entirely different models. For the purposes of examination, the Examiner has assumed that they are referring to the same model.
The recitation of “production fluid pressure” in line 17. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “compare fluid pressure” in line 18 is unclear as to what fluid pressure is being referred to as multiple fluid pressures, such as hydrostatic pressure, acoustic pressure, barrel pressure, etc., fluid, and reservoir fluid are all referred to in the claim. 
Appropriate correction and/or clarification is required. 

Claim 19: Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the rod pump having a plunger,  a polished rod, the traveling and standing valves, the surface flow line, and a backpressure valve.
Claim 10 recites the limitation “movement of fluid" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
The recitation of “the downhole pump” in line 13. There is insufficient antecedent basis for this limitation in the claim.  Additionally, a rod pump is previously recited in the claim and it is unclear as to whether “the downhole pump” is referring to the rod pump, as previously recited, or is an entirely separate downhole pump. An additional recitation of “the downhole pump” is in line 14.
The recitation of “the hydrostatic pressure” in line 14. There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to what the hydrostatic pressure is measuring. For example is it measuring a fluid in the wellbore or a gas in the wellbore.
The recitation of “the acoustic pressure” in line 14. There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to what the acoustic pressure is measuring. For example is it measuring a fluid in the wellbore or a gas in the wellbore.
The recitation of “the pump” in line 15 is unclear as to whether this is referring to the “downhole pump” or the “rod pump” both of which are previously recited in the claim. 
The recitation of “the flow leakage” in line 16. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “a plunger” in line 16 is unclear as to whether this is referring to the “pump plunger” as previously recited in the claim or an entirely different plunger. 
The recitation of “the traveling and standing valves”  in line 13. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “calculating the traveling and standing valves” in line 13 is unclear as to what is being calculated. 
The recitation of “calculate the pressure drop across each” in line 17-18 is unclear as to what “each” is referring to. For the purposes of examination, the Examiner has assumed “each” is referring to the standing and traveling valves.
The recitation of “the rod pump system”  in line 18. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “performing a volume balance to the rod pump system and reservoir fluid “ in line 18-19 is unclear as to what volume or volumes are being balanced.  
The recitation of “reservoir fluid”  in line 19. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “surface flow line”  in line 19. There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “linking surface flow line via a backpressure valve” in line 19 is unclear as to what the surface flow link is being linked to.
The claim recites “and create a back pressure model” in line 19-20 and “use backpressure valve model” in line 20.  It is unclear as to whether “a back pressure model” and a “backpressure valve model” are referring to the same model or entirely different models. For the purposes of examination, the Examiner has assumed that they are referring to the same model.
The recitation of “production fluid pressure” in line 20-21. There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction and/or clarification is required. 

Claims 2-9, 11-18, and 20-28 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Conclusion
Claims 1-28 are rejected.  No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676